Case 3:14-cv-00852-REP-AWA-BMK Document 390 Filed 08/13/19 Page 1 of 1 PagelD# 12731

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
GOLDEN BETHUNE-HILL, et al.,
Plaintiffs,

Vv.

VIRGINIA STATE BOARD OF
ELECTIONS, et al.,

Civil Action No. 3:14-cv-00852-REP-A WA-
BMK.

Defendants,
and

M. KIRKLAND COX, SPEAKER OF THE
HOUSE OF DELEGATES, and THE
HOUSE OF DELEGATES,

Nome” Smee” Neer “meet” Nine See” Nene! Smee None” Smee Nee tree Stee” Nee nee ne See”

Intervenor-Defendants.

— ORDER TO EXTEND THE TIME FOR DEFENDANTS TO
RESPOND TO PLAINTIFFS’ MOTION FOR ATTORNEYS FEES AND
LITIGATION COSTS AND BILL OF COSTS

Upon consideration of Defendants’ Consent Motion for Extension of Time to Respond to
Plaintiffs’ Motion for Attorneys’ Fees and Litigation Costs and Bill of Costs, Defendants’
Motion is GRANTED and Defendants shall file a response to Plaintiffs’ Motion for Attorneys’

Fees and Litigation Costs on or before September 1, 2019.

 

/s/ (Csy’
Robert E. Payne

Senior United States District Judge
Richmond, Virginia For the Court

Date: August __/'2~, 2019
